IT IS SO ORDERED.

Dated: 22 July, 2020 12:13 PM




                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                 CLEVELAND DIVISION


IN RE:                                                CASE NO. 17-12667-jps

ARLO H. HALL                                          CHAPTER 13
aka Arlo H McGhee
                                                      JUDGE JESSICA E. PRICE SMITH
BYNETTA R. HALL
                                                      Real Property Located at:
                                                      150 CREEKSIDE DR
         Debtors.                                     MAPLE HEIGHTS, OH 44137


      AGREED ORDER RESOLVING DEBTOR’S OBJECTION TO NOTICE OF
             MORTGAGE PAYMENT CHANGE (Docket No. 111)

         This matter is before the Court pursuant to Debtors, Arlo H. Hall and Bynetta R. Hall’s,

(“Debtor”) Objection to Notice of Mortgage Payment Change (Doc. No. 111) and Creditor,

Nationstar Mortgage LLC d/b/a Mr. Cooper as servicer for U.S. Bank National Association, not

in its individual capacity but solely as Trustee for the NRZ Pass-Through Trust VII (NPL)’s,




17-12667-jps        Doc 125   FILED 07/22/20       ENTERED 07/22/20 14:05:49          Page 1 of 3
(“Creditor”) Late Preliminary Response To Objection To Notice Of Payment Change (Doc.

No.115). The parties have reached a resolution to this matter and submit the following to the

Court for approval.

Stipulation of Facts:

       Debtor executed a Promissory Note and Mortgage granted to Creditor on October 29,

2004 on the real property located at 150 Creekside Drive, Garfield Heights, Ohio 44137

(“Property”). Creditor filed Notice of Payment Change on January 27, 2020 with an effective

date of April 1, 2020 which changed the Debtors’ monthly payment from $1,651.54 to

$2,765.84. Debtor filed an Objection to Notice of Mortgage Payment Change on April 6, 2020

to address the payment increase. Creditor filed its Response on April 30, 2020 advising it needed

additional time to review its records. The issue in dispute between the parties is the calculation

of taxes within the escrow statement of the Notice of Payment Change. The parties have

reviewed the Objection and Response and have come to an agreement resolving the amount of

the monthly mortgage payment, which each party deems to be in their best interest.

       BASED ON THE FOREGOING STATEMENT OF FACTS IT IS HEREBY

ORDERED:

   1. Objection is sustained.

   2. The Creditor will withdraw the Notice of Payment Change filed January 27, 2020.



                                         IT IS SO ORDERED.

                                                   ###




17-12667-jps     Doc 125     FILED 07/22/20       ENTERED 07/22/20 14:05:49            Page 2 of 3
SUBMITTED BY:



/s/ Seth Greenhill                                  /s/ Jonathan I. Krainess, Esq. via e-mail approval
Seth Greenhill, Esq.                                Jonathan I. Krainess, Esq.
 Ohio Bar # 99380                                   Krainess Law Firm
 PADGETT LAW GROUP                                  23366 Commerce Park Suite 101-A
 6267 Old Water Oak Road, Suite 203                 Beachwood, Ohio 44122
Tallahassee, FL 32312                               (216) 320-4357 (telephone)
(850) 422-2520 (telephone)                          (216) 320-8000 (facsimile)
(850) 422-2567 (facsimile)                          jkrainess@sbcglobal.net
Seth.Greenhill@padgettlawgroup.com                  Attorney for Debtor
Attorney for Creditor


COPIES TO:

Via the court’s Electronic Case Filing System on these entities and individuals who are listed on
the court’s Electronic Mail Notice List:

       Jonathan I. Krainess, on behalf of Debtor(s), at jkrainess@sbcglobal.net
       Lauren A. Helbling, Trustee, at ch13trustee@ch13cleve.com
       Seth Greenhill, on behalf of Creditor, at Seth.Greenhill@Padgettlawgroup.com




17-12667-jps     Doc 125     FILED 07/22/20      ENTERED 07/22/20 14:05:49              Page 3 of 3
